DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
2.	The present application is a continuation of application Serial No. 16/406,673 filed May 8, 2019 (now issued as U.S. Patent No. 11,015,303), which is a continuation of application Serial No. 14/275,574 filed May 12, 2014 (now issued as U.S. Patent No. 10,323,514).

Status of Claims
3.	Applicant’s preliminary amendment filed April 19, 2021, has been entered.  After entry of the preliminary amendment, claims 2-21 are pending in the application; of these, claims 2, 19, and 20 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 140t (see, e.g., specification paragraph [0098] discussing Fig. 15; Fig. 15 includes reference character 140p, which appears to be in error);  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 3, 8, 14-15, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 of claim 3, “the holder” and “the mounting base” lack proper antecedent basis in the claims.
The language in claim 8 reciting that the PDCs “exhibit a different size” is confusing because claim 7 (from which claim 8 depends) already recites that the PDCs “exhibit a different shape and size”.  Accordingly, the meaning of the language in claim 8 is not clear.
In lines 2-3 of claim 14, “the domed or semi-spherical working surface” lacks proper antecedent basis in the claims.
In line 1 of claim 18, “the substrate” lacks proper antecedent basis in the claims.


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

11.	Claims 2-3, 5-6, 9-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al., U.S. Patent No. 4,674,802 (“McKenna”) in view of Tank et al., U.S. Patent No. 5,722,733 (“Tank”).
McKenna discloses a pick (cutter bit 100; Figs. 8-9) comprising: a pick body (e.g., forward working portion 90; see Fig. 1 for the entire cutter bit); and a plurality of diamond inserts (cylindrical inserts 102, 104) attached to the pick body.  The inserts 102, 104 each exhibit a domed working surface (See Fig. 8).  
It is noted that the claim 1 recitation “for removing a road material” is considered to be an intended use limitation.  Such an intended use limitation appearing in an apparatus claim is considered to be met so long as the prior art device is capable of performing the recited function(s) (whether or not the prior art reference actually intends or contemplates such a manner of operation).  See, MPEP 2114 II.  In the present case, the McKenna cutter bit is capable of being used for removing road material.
Although McKenna contemplates forming the inserts 102, 104 from a diamond material (col. 2, lines 47-54), McKenna does not specifically disclose that they are polycrystalline diamond compacts ("PDCs"), as recited in claim 2.
In the same field of endeavor, Tank discloses a cutter pick 10 (Fig. 1) having a cutting insert 16.  Tank teaches forming the cutting insert with a polycrystalline diamond abrasive compact, formed as a polycrystalline diamond (“PCD”) layer on a cemented carbide backing (i.e., a substrate; see col. 2, lines 21-28).

With respect to claim 3, the body of the McKenna pick includes a shank portion 12 (Fig. 1) that defines a longitudinal axis (see Fig. 1).  The shank portion is configured to be (i.e., capable of being) mounted in a holder of a milling drum, since McKenna discloses that the shank portion is for insertion into a toolholder (see col. 1, lines 9-13) of a rotating drum (see col. 1, lines 24-27).
With respect to claims 5-6, each of the McKenna inserts 102, 104 exhibits a domed working surface and exhibits the same shape and size (See Fig. 8).
With respect to claim 9, a center of each of the McKenna inserts is aligned along a reference line (see Fig. 9).
With respect to claims 10-11, the McKenna pick body includes a substantially flat top surface (see the substantially flat surface, in Fig. 8, in which the inserts 102, 104 are mounted), the reference line is parallel to this top surface, and each of the inserts 102, 104 protrudes above it (see Fig. 8).
With respect to claim 12, the McKenna inserts 102, 104 are spaced from each other (see Figs. 8-9).
With respect to claim 17, it would be further obvious to braze the McKenna inserts 102, 104 to the pick body (since McKenna discloses brazing the apparently identical insert 44 (Figs. 4-5) in place (see col. 4, lines 62-65).
With respect to claim 18, Tank further teaches mounting the cutting insert 16 such that a portion of the substrate is exposed (see Fig. 3).

s 4 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna and Tank as applied to claim 2 above, and further in view of Majagi et al., U.S. Patent Application Publication No. 2009/0256413 (“Majagi”).
As discussed above, the combination of McKenna and Tank meets all of the limitations of claim 2.  The combination does not, however, specifically disclose that the pick body includes cemented carbide, as recited in claim 4.
In the same field of endeavor, Majagi discloses a pick 10 (cutting bit 20; Fig. 1) having a pick body (cutting bit body 22) carrying an insert 40.  Majagi teaches forming the cutting bit body from cemented carbide (Majagi [0035]: “the cutting bit body maybe made of any one of a cemented carbide ...”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Majagi, to form the McKenna pick body of cemented carbide, in order to increase its wear resistance.
The combination of references further does not specifically disclose that the pick body includes a conical portion and a first cylindrical portion, as recited in claim 13.
Majagi, however, further discloses a cutting bit body 502 (Fig. 12) having a conical portion (see head portion 508), a first cylindrical portion (collar 512) extending from a major diameter of the conical portion, and a superhard insert 516 extending from a portion of the pick body that is closer to a minor diameter of the conical portion than it is to the major diameter.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Majagi, to form the McKenna pick body having an arrangement of conical and cylindrical portions as recited in claim 13, in order to provide a streamlined pick body.
With respect to claim 14, Majagi further discloses a second cylindrical portion (i.e., the cylindrical portion between the head portion 508 and the axial forward end 504) extending from 
With respect to claim 15, Majagi discloses various cutting bit designs and hard insert variations and teaches brazing the hard inserts to the cutting bits; see for example, the cutting bit 290 with hard insert 297 in Fig. 11 (Majagi [0085]: “the hard insert 297 affixes to the axial forward portion 294 by brazing or the like ...”).  Accordingly, it would be further obvious to braze the superhard insert 516 of Fig. 12 in place on the second cylindrical portion (i.e., braze the insert on the axial forward end 504 of the second cylindrical portion), thereby making the second cylindrical portion a “substrate”.

13.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna and Tank as applied to claim 2 above, and further in view of Yang, U.S. Patent Application Publication No. 2010/0141016.
As discussed above, the combination of McKenna and Tank meets all of the limitations of claim 2.  The combination does not, however, specifically disclose that the PDCs have a different shape and size, as recited in claims 7-8.
In the same field of endeavor, Yang discloses a cutting tool (e.g., Fig. 5) having a bit body 2 with a plurality of inserts (main bit tip 1 and ancillary cutting tips 3) and teaches providing the inserts having different shapes and sizes (i.e., the main bit tip 1 has a different shape and size relative to the ancillary cutting tips 3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Yang, to provide the McKenna inserts having differing shapes and sizes, in order to increase the penetrating ability of the McKenna pick.

16 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna and Tank as applied to claim 2 above, and further in view of Briese, U.S. Patent No. 5,873,423.
As discussed above, the combination of McKenna and Tank meets all of the limitations of claim 2.  The combination does not, however, specifically disclose at least one of the PDCs is rotatably mounted to the pick body, as recited in claim 16.
In the same field of endeavor, Briese discloses a cutting tool (cutting bit arrangement 51; Fig. 8) having a pick body (e.g., head 55) and teaches mounting a cutting insert 58 to the body in a rotatable manner (see the rotatable cutting bit insert arrangement 57 in Fig. 8 and in the enlarged view of Fig. 12).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Briese, to rotatably mount at least one of the McKenna inserts, in order to more uniformly distribute wear over the insert.

15.	Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al., U.S. Patent No. 4,674,802 (“McKenna”) in view of Tank et al., U.S. Patent No. 5,722,733 (“Tank”) and Majagi et al., U.S. Patent Application Publication No. 2009/0256413 (“Majagi”).
McKenna discloses a pick (cutter bit 100; Figs. 8-9) comprising: a pick body (e.g., forward working portion 90; see Fig. 1 for the entire cutter bit); and a plurality of diamond inserts (cylindrical inserts 102, 104) attached to the pick body.  The inserts 102, 104 each exhibit a domed working surface (See Fig. 8).  
Although McKenna contemplates forming the inserts 102, 104 from a diamond material (col. 2, lines 47-54), McKenna does not specifically disclose that they are polycrystalline diamond compacts ("PDCs"), as recited in claim 2.
In the same field of endeavor, Tank discloses a cutter pick 10 (Fig. 1) having a cutting insert 16.  Tank teaches forming the cutting insert with a polycrystalline diamond abrasive 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Tank, to form the McKenna inserts as PDCs, in order to increase the wear resistance of the inserts in use.
	McKenna also does not specifically disclose using the domed insert pick to fail road material, as recited in claim 19.  
	In the same field of endeavor, Majagi discloses a method of removing road material (i.e., a road planing application; see [0002]), the method comprising: advancing a plurality of picks (i.e., cutting bits) toward road material and advancing at least one pick into the road material, thereby failing at least some of the road material (Majagi [0002]: “a driven drum carries a plurality of holders, each of which in turn, carries a cutting bit. The drum drives the cutting bit into impingement with the earth strata (e.g., asphaltic material of a highway) thereby breaking or disintegrating the earth strata into pieces”).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Majagi, to use at least one of the picks disclosed by McKenna in a road planing operation by advancing it toward and into road material, thereby failing at least some of the road material, in order to provide a highly wear resistant pick for road planing.
With respect to claim 20, as noted above, Majagi discloses a rotating milling drum carrying a plurality of picks for performing road planing.
	It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Majagi, to mount a plurality of the picks disclosed by McKenna, as modified by the teaching in Tank, on a road milling drum, in order to provide  a plurality of highly wear resistant picks for road planing.
.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sionnet (FR-2605676) discloses a cutting tool for the cutter head of a tunnel boring machine and including a plurality of PCD cutting element inserts thereon.  Ingmarsson, Hauptmann et al., and Brady disclose drill bits with domed PCD cutting element inserts.  Burkett discloses a mining cutter tool having a PCD compact (PDC) cutting insert. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        20 March 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672